UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7066



MARVIN L. GRIMM,

                                              Plaintiff - Appellant,

          and


JOSEPH L. FORSYTH, JR.; VENSON L. COWARD;
DONALD D. REARDON; JONATHAN R. TULLER; ROBERT
L. TAYLOR; JOSEPH N. MARTIN; CARL RAY
CHAMBERS; THOMAS R. JEFFERSON; BRYCE M.
TULLER,

                                                          Plaintiffs,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                               Defendant - Appellee,

          and


VIRGINIA PAROLE BOARD; JAMES JENKINS, Chairman
of the Virginia Parole Board,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-45)


Submitted:   December 14, 2000            Decided:   January 19, 2001
Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin L. Grimm, Appellant Pro Se. Matthew P. Dullaghan, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Marvin L. Grimm appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Grimm v. Virginia Dep’t of Corrections, No. CA-00-45 (E.D. Va. Apr.

28, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2